EXHIBIT (j) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Post-Effective Amendment No. 102 to Registration Statement No. 2-27962 on Form N-1A of our reports dated on the attached Schedule A, relating to the financial statements and financial highlights of the Funds listed on the attached Schedule A, each a series of Eaton Vance Special Investment Trust, appearing in the Annual Report on Form N-CSR of Eaton Vance Special Investment Trust for the year ended November 30, 2009, and to the references to us under the headings Financial Highlights in the Prospectus and Independent Registered Public Accounting Firm and Financial Statements in the Statement of Additional Information, which are part of such Registration Statement. /s/ Deloitte & Touche LLP Boston, Massachusetts March 29, 2010 SCHEDULE A Report Date Funds January 15, 2010 Eaton Vance Risk-Managed Equity Option Income Fund January 19, 2010 Eaton Vance Enhanced Equity Option Income Fund
